COOK, Judge
(dissenting):
With respect to the resisting apprehension charge, the prosecution was required to prove the following elements which are not necessary to a charge of assault: that a certain person (here Conway) was lawfully authorized to apprehend appellant; that the person attempted to apprehend appellant; and that appellant resisted the attempted apprehension. Para. 174a, Manual for Courts-Martial, United States, 1969 (Revised edition). With respect to the charge of assault, the prosecution was required to prove that appellant “attempted or offered with unlawful force or violence to do bodily harm to a certain person” (here Conway)— matters not necessary to a charge of resisting apprehension. Para. 207a, Manual, supra. Thus, neither of these offenses contains “only elements of, but not all the elements of the other offense.” United *435States v. Baker, 14 M.J. 361, 368 (C.M.A. 1983). In other words, there are no lesser included offenses here. The fact that both charges arose from a single kicking episode is not dispositive, for precisely the same conduct can result in convictions of more than one offense. E.g. Missouri v. Hunter, - U.S. -, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983); Albernaz v. United States, 450 U.S. 333, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981); para. 74b (4), Manual, supra. There being no facial ambiguity as to the nature of the proscriptions, and no contrary expression of intent by either Congress or the President, the offenses here were not multiplicious for findings as a matter of law. Albernaz v. United States, supra; United States v. Baker, supra 14 M.J. at 371 (Cook, J., dissenting).
Moreover, the very absence of prejudice which the majority cites calls into question the need for corrective action in this case. Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a). See United States v. Zlotkowski, 15 M.J. 320 (C.M.A.1983) (Cook, J., dissenting). I would affirm the decision of the United States Navy-Marine Corps Court of Military Review.